Citation Nr: 0919293	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-10 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right pelvis.

2.  Entitlement to a compensable evaluation for the residuals 
of fractures of the innominate bone, including low back 
complaints.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the separate evaluation for right knee arthritis 
prior to September 27, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1961 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a May 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana which, in part, granted 
service connection for right knee arthritis and assigned a 10 
percent evaluation for that right knee disability.  Service 
connection for arthritis of the right pelvis was denied in 
that rating decision, as was the appellant's claim for a 
compensable evaluation for the innominate bone disability.

The Board notes that the appellant underwent right knee 
surgery on September 27, 2006, and that, in a May 2007 rating 
decision, he was awarded a temporary total evaluation (under 
Diagnostic Code 5055) from that date through to October 31, 
2008.  A 30 percent evaluation was in effect as of November 
1, 2008.  In September 2007, the appellant submitted his 
Notice of Disagreement with the reduction to 30 percent as of 
November 1, 2008.  A Statement of the Case was issued on that 
issue in October 2008, and the appellant was informed that he 
had 60 days in which to submit his substantive appeal as to 
that issue.  The case was transferred to the Board in March 
2009; no substantive appeal for the right knee increased 
rating claim under Diagnostic Code 5055 is contained in the 
claims file.  Therefore, the right knee issue on appeal is as 
listed on the title page.

The Board also notes that the appellant was originally 
granted service connection for a "fracture of the innominate 
bone with residual low back and hip complaints" in a rating 
action issued in September 1974.  (The innominate bone 
consists of three parts, the ilium, ischium, and pubis; the 
union of the three parts takes place in and around a large 
cup-shaped articular cavity, the acetabulum, which is 
situated near the middle of the outer surface of the bone.  
Together with the sacrum and coccyx, it comprises the 
pelvis.)  The appellant disagreed with the initial 
noncompensable evaluation assigned for that disability and 
the Board, in an April 1975 decision, denied his claim.  In 
its analysis, the Board found that the appellant was not 
entitled to a compensable rating for his innominate bone 
disability because the movement of his hips and back had not 
been affected.  While the RO, in its May 2005 rating action 
purported to grant service connection for chronic low back 
pain and buttock pain secondary to the right pelvis injury, 
the Board finds that this is the same disability for which 
the RO had originally granted service connection back in 
September 1974.  Thus, the innominate bone issue on appeal is 
as listed on the title page.

The appellant has appealed the initial evaluation assigned to 
the right knee arthritis disability when service connection 
was granted and he has continuously prosecuted his case since 
that time.  In this case, the appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  
Therefore, the right knee arthritis issue on appeal is as 
listed on the title page.


FINDINGS OF FACT

1.  Based on the clinical findings of record, the appellant 
has arthritis of the right pelvis that is etiologically 
related to an injury that was incurred during his active 
military service.

2.  The level of disability produced by the appellant's low 
back pains caused by the innominate bone disability is 
consistent with forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.

3.  The appellant has never had any ankylosis of the lumbar 
spine or of the entire thoracolumbar spine. 

4.  The appellant has not demonstrated separate neurologic 
impairment due to the low back pains or any incapacitating 
episodes caused by the lumbar spine disability.

5.  The appellant has a separate evaluation for his service-
connected ligamentous instability of the right knee.

6.  Prior to September 27, 2006, the appellant's right knee 
arthritis disability was manifested by radiographic findings 
of mild to moderate osteoarthritis, a right knee range of 
motion from zero to 95 degrees at worst and complaints of 
pain exacerbated by use.

7.  Flexion in the service-connected right knee was not 
limited to 45 degrees and extension was not limited to 15 
degrees prior to September 27, 2006.

8.  The disability picture associated with each one of the 
appellant's two disabilities on appeal is not so unusual as 
to render the application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The appellant has arthritis of the right pelvis that is 
residual to injury incurred during active military service, 
and the criteria for a grant of service connection are met.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an evaluation of 40 percent, but not 
more, have been met for the appellant's innominate bone 
residual of low back pain.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2008).

3.  The criteria for an initial separate evaluation in excess 
of 10 percent for the right knee arthritis disability were 
not met prior to September 27, 2006.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5256-
5263 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
August 2008.

In this case, as to the right pelvis arthritis, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The appellant's right knee arthritis disability claim arises 
from his disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the appellant's innominate bone disability, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The appellant was provided with such notice in the December 
2004 and August 2008 VA letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant prior to the issuance of the AOJ decision on 
appeal.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant might not satisfy all the requirements, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased evaluation for his innominate bone disability from 
the information provided to him by VA.  In particular, the 
appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disability was needed by correspondence dated in 
December 2004 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  That letter and the August 2008 letter informed the 
appellant of what sorts of evidence could substantiate his 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ.

Furthermore, the March 2006 Statement of the Case (SOC) and 
the August 2008 VA letter provided the appellant with the 
text of the pertinent Diagnostic Codes.  The SOC and the 
Supplemental Statements of the Case (SSOC) issued in July 
2006, and October 2008, provided an explanation of how the 
criteria of the Diagnostic Codes were applied in his case.  
In addition, the December 2004 and August 2008 VA letters 
informed the appellant he should submit medical evidence; 
that he could submit statements from individuals who knew 
about his disability; that he should inform the RO about 
treatment at VA and private facilities; that he could submit 
his own statement about his condition; and that he should 
submit all pertinent evidence in his possession.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant exemplifies the appellant's knowledge of what he 
had to demonstrate in order to establish an increased rating 
for his innominate bone disability.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private medical treatment records and VA medical 
treatment records have been associated with the claims file.  
The appellant was afforded a VA medical examination in 
January 2005.  A medical opinion is adequate when it is based 
upon consideration of the appellant's prior medical history 
and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The VA medical 
examination was conducted by a medical professional who 
reviewed the appellant's claims file and medical records in 
conjunction with the examination.  The associated report 
reflects review of the appellant's complaints.  The 
examination included a description of the appellant's 
symptoms for his disability and demonstrated objective 
evaluation of the appellant.  The examiner was able to assess 
and record the appellant's thoracolumbar and right knee 
ranges of motion using a goniometer.

The appellant was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

I.  Service connection

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease or injury, and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination in August 1974; the 
examiner stated that the appellant had been pinned between a 
service truck and a tree while on active duty.  This accident 
resulted in a fracture of the right pelvis.  The examiner 
noted that the in-service diagnosis was multiple fractures of 
the right innominate bone.  These fractures eventually 
healed.  The examiner rendered a diagnosis of healed 
fractures, right side of pelvis, with residual low back 
pains.

In January 2005, the appellant had x-rays of his hips taken; 
the results revealed mild early degenerative changes of the 
right and left hips.  The appellant underwent a CT scan of 
his pelvis at a VA facility in April 2007.  The results 
revealed multiple small bony densities along the posterior 
aspect of the right ilium that may be from prior trauma.  
There were also many irregularities of the right and left 
inferior pubic rami consistent with previous trauma.

As defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1361 
(31st ed. 2007), the innominate bone (os coxae) is the hip 
bone, which comprises the ilium, ischium and pubis.  It is 
also called the pelvic bone.  Id.

There is uncontroverted evidence that the appellant received 
medical treatment in service for injuries diagnosed as 
multiple fractures of the right innominate bone.  While the 
evidence of record is unclear as to whether there had been 
other intervening causes of the current degenerative changes 
of the right pelvic bone over the years since the appellant's 
discharge from active duty, the results of the VA imaging 
tests show that the appellant currently has degenerative 
changes located in the very same anatomic region that had 
fractures as a result of his in-service accident.  There is 
no medical opinion of record to contradict such a conclusion.

With resolution of reasonable doubt in the appellant's favor, 
the appellant's current right pelvis arthritis is a residual 
from the in-service right pelvis (innominate bone or hip 
bone) fractures.  Thus, the criteria for a grant of service 
connection for said right pelvis arthritis have been met.

II.  Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the October 2004 private orthopedist 
report; in the reports of the VA examinations conducted in 
January 2005, April 2007, and September 2007; and in the 
reports associated with VA outpatient treatment rendered 
between 2003 and 2007.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The elbows and knees are major joints.  38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

A.  Innominate bone

Review of the private medical evidence of record reveals that 
the appellant was examined by a private orthopedist in 
October 2004.  The associated report indicates that the 
appellant complained of low back pain.  On physical 
examination, straight leg raises were negative and 
neurological testing was normal.  Radiographic examination 
showed degenerative changes at L3-5.  There was some 
tenderness over the left sacroiliac region.  The orthopedist 
noted that an undisplaced fracture of the back in the 1960s 
could have healed uneventfully and without any significant 
callus.

The appellant underwent a VA medical examination in January 
2005; the examiner reviewed the claims file and medical 
records of the appellant.  The appellant complained of low 
back pain that radiated into the left leg.  He also reported 
fatigue, weakness, stiffness and limitation of motion.  On 
physical examination, the appellant exhibited normal posture.  
There was no evidence of muscles spasm or atrophy.  The 
appellant demonstrated zero to 30 degrees of thoracolumbar 
flexion; zero to 10 degrees of extension; zero to 10 degrees 
of right lateral flexion; zero to 20 degrees of left lateral 
flexion; zero to 10 degree of right rotation; and zero to 20 
degrees of left lateral rotation.  The appellant had pain 
with motion in each plane.  There was no additional 
limitation of motion on repetitive use due to pain fatigue, 
weakness or lack of endurance.  The examiner stated that 
there was no evidence by x-ray that the appellant's pelvis 
was ever fractured and cited the October2004 private 
orthopedist report.  

Review of the appellant's VA medical treatment records 
reveals that he complained of pain in his lower back in 
October 2004.  A CT scan accomplished in April 2007 revealed 
minimal degenerative changes of the spine.

The enumerated criteria for back disabilities are set forth 
in VA's Schedule and the diagnostic codes for rating diseases 
and injuries of the spine are designated as Diagnostic Codes 
5235 to 5243 (for, respectively, vertebral fracture or 
dislocation; sacroiliac injury and weakness; lumbosacral or 
cervical strain; spinal stenosis; spondylolisthesis or 
segmental instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by a veteran.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use.  Objective medical evidence shows decreased ranges of 
motion as well as some tenderness.

At issue before the Board is entitlement to a compensable 
evaluation for the low back pain associated with the 
innominate bone fractures.  During the January 2005 VA 
medical examination, it was noted that the appellant's 
combined range of thoracolumbar motion was 100 degrees; this 
motion was accomplished with pain.  However, he could only 
forward flex his thoracolumbar spine to 30 degrees.  Another 
factor to consider is the degree of pain experienced by the 
claimant.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has continually described 
to physicians his subjective complaints of chronic pain and 
pain on use, and objective medical evidence has indicated the 
existence of tenderness and pain on motion.  Also, the 
appellant has consistently complained of low back pain that 
was worsened upon use.

As previously noted, a 40 percent evaluation is warranted 
when, as in this case, forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less.  See 38 C.F.R. 
§ 4.71a.  However, in order for the next higher evaluation 
(50 percent) to be awarded, unfavorable ankylosis of the 
entire thoracolumbar spine must be demonstrated; no such 
ankylosis has been clinically documented in the evidence of 
record.  Likewise, while a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine, the 
appellant has not demonstrated any such ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  

These findings more closely approximate the clinical findings 
for a 40 percent evaluation under the General Rating Formula.  
Thus, the weight of such evidence is in approximate balance 
and the increase will be granted on this basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  While those symptoms warrant the assignment of a 
40 percent evaluation, the medical evidence does not 
demonstrate that the appellant has ankylosis of the lumbar 
spine or incapacitating episodes having a total duration of 
at least six months per 12 month-period as required under 
Diagnostic Code 5243.  Thus, a rating in excess of 40 percent 
is not warranted.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back residuals of the innominate bone fractures are 
contemplated in the 40 percent rating that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating.

Additionally, the medical evidence does not show that the 
appellant's service-connected low back residuals of the 
innominate bone fractures cause any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment in order to warrant a separate 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1).  During the October 2004 private orthopedist 
examination and the January 2005 VA examination, no findings 
of neurological deficits were made.  The clinical evidence of 
record does not show that the appellant's service-connected 
low back residuals of the innominate bone fractures includes 
any objective neurologic abnormalities.

B.  Right knee arthritis

The appellant underwent a VA medical examination in January 
2005; the examiner reviewed the appellant's claims file and 
medical records.  The appellant ambulated with a cane and a 
slight limp.  He complained of increasing right knee pain.  
On physical examination, the appellant demonstrated zero to 
140 degrees of right knee motion; this motion was 
accomplished with pain.  There was no additional limitation 
of motion on repetition.  There was no muscle spasm, weakness 
or atrophy.  There was no swelling, effusion or tenderness.  
There was no motor or sensory loss and there was no 
crepitation.  The examiner rendered a diagnosis of mild 
patellofemoral osteoarthritis of the right knee.

Review of the VA medical treatment evidence of record dated 
prior to the appellant's September 27, 2006 knee surgery 
reveals that the appellant complained of right knee pain and 
that he was injected in his right knee with Hyalgan in 
December 2005.  He was supposed to get an osteoarthritis 
orthotic the same day.  He continued to complain of right 
knee pain in February 2006.  In March 2006, the appellant 
reported the pain was worse.  On physical examination, the 
appellant exhibited zero to 95 degrees of right knee motion; 
this was accomplished with much pain.  There was also great 
pain on palpation of the knee.  Radiographic examination 
revealed moderate degenerative changes in the right knee 
joint.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, a veteran must 
meet, at minimum, the criteria for a compensable rating under 
either of those codes.  The appellant, prior to September 27, 
2006, was assigned separate ratings for instability (20 
percent) and arthritis (10 percent).  Only the arthritis 
disability is on appeal here.

The Board notes that the appellant appealed the initial 10 
percent rating that was assigned to his right knee arthritis 
disability when service connection was granted.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staged" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.

In that regard, the Board notes that the 10 percent rating at 
issue in this case has been in effect since the grant of 
service connection effective in April 2004.  The issue before 
the Board then is taken to include whether there is any basis 
for a higher rating for the right knee arthritis at any 
pertinent time, to include whether a higher rating currently 
is in order.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of a knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable 
when the knee is fixed in full extension, or in slight 
flexion at an angle between zero degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The appellant does 
not have any right knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant did not have 
knee replacement surgery prior to September 26, 2006, and 
therefore Diagnostic Code 5055 is not for application prior 
to September 27, 2006.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, as noted above, although the appellant 
already had been awarded a separate rating for knee 
instability prior to September 27, 2006.

A review of the complete record indicates that the current 10 
percent rating for the right knee is based on the functional 
limitations described in the presence of arthritis.  Normal 
extension of the knee is to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  Normal flexion of the knee is 140 degrees.  Id.  
According to these criteria, the appellant had not 
demonstrated any limitation of extension in the right knee 
prior to September 2006.  The appellant also had demonstrated 
limitation of flexion in the right knee to 95 degrees prior 
to September 2006.  The January 2005 VA medical examination 
revealed a right knee range of motion from zero to 140 for 
the appellant, while he demonstrated zero to 95 degrees of 
motion in March 2006.  In addition, this range of motion was 
accomplished with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is a slight 
loss of flexion and no loss of extension prior to September 
27, 2006, and which is expected during flare-ups or with 
increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain and pain on palpation was reported 
in the right knee.  Muscle atrophy due to the knee disability 
was not demonstrated in the right leg prior to September 27, 
2006.  There was no clinical evidence of any muscle spasm 
prior to September 27, 2006.  The objective medical evidence 
does show findings of slight to moderate limitation of motion 
in the right knee, as well as tenderness and complaints of 
pain and pain on use prior to September 27, 2006.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
a 10 percent evaluation is warranted for the right knee 
arthritis disability based on some limitation of flexion and 
tenderness prior to September 27, 2006.  However, the 
evidence of record does not support a rating in excess of 10 
percent for the right knee disability as the requisite 
limitation of flexion or extension has not been shown, even 
when taking into consideration pain and the effect of 
repetitive motion.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the Veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  
However, the Board has found that an increased initial 
rating, based on the considerations of the Deluca case, is 
not appropriate for the right knee arthritis prior to 
September 27, 2006.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
the right knee clinical findings, including some limitation 
of flexion and tenderness.  It is again noted that the 10 
percent rating has been assigned based on the presence of 
arthritis, the limitation of functional ability, including as 
due to pain during flare-ups and increased use.  The 
appellant's subluxation or instability has been awarded a 
separate rating on that basis and that disability is not 
before the Board at this time.

In conclusion, the Board finds that an initial evaluation in 
excess of 10 percent is not warranted for the right knee 
arthritis disability because the preponderance of the 
evidence is against a rating in excess of 10 percent under 
the schedular rating criteria since the award of service 
connection.  The findings needed for the next higher 
evaluation for the right knee arthritis disability are not 
demonstrated in the evidence of record at any point prior to 
September 27, 2006.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's right knee arthritis increased initial rating 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular rating

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the innominate bone 
fracture residuals and right knee arthritis disabilities 
discussed above may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that either one of the 
appellant's two service-connected disabilities addressed 
above has presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that either one of 
the schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his service-connected innominate bone 
fracture residuals (low back pain) disability since 2004.  
The appellant did not require any hospitalization or 
extensive treatment for his right knee arthritis between 
April 2004 and September 2006.  Furthermore, he has not 
demonstrated marked interference with employment solely due 
to either disability during the relevant timeframe.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)





	(CONTINUED ON NEXT PAGE)






In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for each one of the 
disabilities at issue in this case.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.


ORDER

Service connection for arthritis of the right pelvis is 
granted.

An evaluation of 40 percent, but not more, for the lumbar 
spine pain associated with the innominate bone disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial evaluation in excess of 10 percent is denied for 
the right knee arthritis disability prior to September 27, 
2006.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


